Citation Nr: 1516841	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral knee disorders.

2.  Entitlement to service connection for bilateral hip disorders, to include as secondary to claimed bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from March 1972 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for the Veteran's right knee claim, and denied service connection for left knee and bilateral hip disorders.  The Veteran timely appealed that decision.  

As discussed below, the Veteran's bilateral knee disorders were both denied in prior decisions and therefore the Board has recharacterized both of those issues as claims to reopen.

The bilateral knee disorder claims are considered reopened, and those reopened claims and the bilateral hip claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for bilateral knee disorders has been received since a final September 2002 rating decision that denied reopening service connection for bilateral knee disorders.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for bilateral knee disorders is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Historically, the Veteran filed his initial claim for bilateral knee disorders-claimed as bilateral Osgood-Schlatter's disease-in December 1972; that claim was denied in January 1973 and the Veteran was informed of that decision in a January 1973 letter.  The Veteran filed to reopen that claim in January 1992; the AOJ denied reopening that claim in a July 1992 rating decision.  He requested to reopen his claim again in September 1992, and his claim to reopen was again denied in a January 1993 rating decision.  The Veteran was informed of that decision in a January 1993 letter.  The Veteran again requested to reopen service connection for his right leg/knee condition in January 1996, and reopening that claim was denied in an October 1997 rating decision; the Veteran was informed of that decision in a November 1997 letter.  

The Veteran sent a statement in November 1997, and was sent a December 1997 letter indicating that he needed to provide new and material evidence to reopen his claim.  In March 1998, the Veteran submitted a notice of disagreement with the 1973 rating decision, and in a March 1998 letter, the AOJ sent the Veteran a letter finding that his notice of disagreement with the 1973 decision was untimely.  

The Veteran again filed to reopen service connection for bilateral Osgood-Schlatter's disease in June 2001, and again the AOJ denied reopening service connection in a September 2002 rating decision; he was informed of that rating decision in an October 2002 letter.  This time, however, the Veteran submitted a timely October 2002 notice of disagreement with the September 2002 rating decision.  The AOJ issued an August 2003 statement of the case as to the issue of reopening service connection for Osgood-Schlatter's disease.  The Veteran did not submit a timely substantive appeal, VA Form 9, after that August 2003 statement of the case.  

After filing Freedom of Information Act (FOIA) requests for records in 2010 and 2011, the Veteran finally submitted his claim to reopen service connection for bilateral knee disorders in March 2011, from which the current appeal stems.  

As no new and material evidence was received within 60 days after the issuance of the August 2003 statement of the case, the September 2002 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not timely submit a substantive appeal, VA Form 9, or any other statement purporting to be a continuation of his appeal within the 60 day period following the issuance of the August 2003 statement of the case, the Board finds that appeal of the September 2002 rating decision was never perfected and therefore it is final.  See 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2014).  New and material evidence is therefore required to reopen the claim of service connection for bilateral knee disorders.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the August 2003 statement of the case, the Veteran submitted treatment records, including x-rays, from August 1970-prior to service-from Dr. G.E.A. demonstrating treatment for bilateral Osgood-Schlatter's disease.  He additionally submitted a March 2011 letter from Dr. G.E.A. that reads as follows:

[The Veteran] has asked me to write you concerning his diagnosis of Osgood Schlatter.  On April 4, 1970, radiographs reveal the anterior tubercle of both tibia's show avulsion of the tubercles with separation of the cortical outline.  The diagnosis was of course Osgood Schlatter.  Following conservative management of this illness the condition was resolved without complication.  The only remaining abnormality is a more prominent than usual anterior tibal tubercle on both knees.  This would have nothing to do with his present knee complaint which I understand resulted from an injury on a boat in the Navy.  

The Veteran additionally submitted a June 2013 letter from Dr. G.E.A. which reads as follows:

In 1970, [the Veteran] as an adolescent suffered Osgood Schlatter disease of the right knee.  The condition resolved uneventfully and was fully healed by the time [the Veteran] entered the Navy.  The knee injury in question was caused by the incident noted in the report.  I cannot comment on the hip injury because I did not treat or observe that ailment.  

Based on the foregoing, and after review of the entire record, the Board finds that the evidence meets the low threshold for obtaining a VA medical opinion regarding aggravation due to service at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Consequently, the Board must find that new and material evidence which tends to substantiate the Veteran's claim of service connection for bilateral knee disorders has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for bilateral knee disorders has been received; that claim is reopened, and to this limited extent, the appeal of this issue is granted.


REMAND

On review of the record, it appears that the Veteran has been in receipt of Social Security benefits, though no attempt to obtain any of those records has been made.  Accordingly, a remand is necessary in order to attempt to obtain any outstanding Social Security Administration records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

With regards to the bilateral knee claims, the Board notes that the Veteran's enlistment examination is not in the claims file; there is, however, an April 1972 post-enlistment examination which notes the presence of bilateral Osgood-Schlatter's disease.  Therefore, the Board must presume that the Veteran was sound on entrance into service.  In order to rebut the presumption of soundness, the Board notes that it must find clear and unmistakable evidence of both (a) pre-existence, and (b) that the condition was not aggravated by service.  With respect to the first prong, the August 1970 x-rays and treatment records clearly and unmistakably document that the Veteran had Osgood-Schlatter's disease of his bilateral knees prior to service.  The first prong is therefore met.  

Consequently, a remand is necessary in order to obtain a VA medical opinion with respect to whether the Veteran's Osgood-Schlatter's disease-if such currently exists-was clearly and unmistakably not aggravated by military service; secondary service connection opinions for the Veteran's bilateral hip claims must also be obtained.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Leavenworth VA Medical Center, or any other VA medical facility that may have treated the Veteran, since February 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral knee and hip disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA orthopedic examination with an appropriate physician/specialist in order to examine the Veteran's bilateral knees and hips and to obtain the following medical opinions.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must answer the following:

(a) The examiner should specifically state all bilateral knee disorders found, to include any Osgood-Schlatter's disease.  

(b) For any Osgood-Schlatter's disease found, the examiner should then opine whether that disorder clearly and unmistakably was not aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his military service.  

The examiner should specifically address Dr. G.E.A.'s statements that the Veteran's Osgood-Schlatter's disease resolved completely prior to military service; the Veteran's lay statements regarding symptoms prior to, during, and after service; and, the Veteran's service treatment records which document a fall in September 1972 followed by a medical board evaluation and medical release from service in December 1972 for symptomatic Osgood-Schlatter's disease.  

(c) If the examiner cannot state clearly and unmistakably that the Veteran's Osgood-Schlatter's disease was not aggravated by military service, then the examiner is instructed to find as conclusive fact that the Veteran was sound on entrance into service.  

The examiner should the opine whether the Osgood-Schlatter's disease more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  The examiner should specifically discuss the Veteran's treatment for that condition during military service.  

(d) For any bilateral knee disorder found other than Osgood-Schlatter's disease, the examiner should opine whether those disorders found more likely, less likely, or at least as likely as began in or are otherwise related to military service, to include the September 1972 fall.  

(e) For the Veteran's bilateral hip disorders, the examiner should state all bilateral hip disorders found, including any arthritic condition thereof.  

The examiner should then opine whether those disorders found more likely, less likely, or at least as likely as not began during or are otherwise related to military service, to include the September 1972 fall.  

Then, the examiner should then opine whether the Veteran's bilateral hip disorders are (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his claimed bilateral disorders, to include any symptomatology associated with those disorders such as abnormal gait or weightbearing.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

For all of the above issues, the examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee and hip disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


